Citation Nr: 0630729	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  98-08 910A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for a gastrointestinal 
(GI) disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty in the 
Merchant Marine from April 1944 to February 1945.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Oakland 
RO.  In July 2002 a videoconference hearing was held before 
the undersigned.  A transcript of the hearing is of record.  
In August 2002 the Board undertook additional development 
under then-existing authority.  In September 2003 the case 
was remanded for RO initial review of additional evidence 
received.  In August 2004 the case was remanded for further 
development.


FINDINGS OF FACT

1.  A low back injury in service is not shown; a low back 
disability was not manifested in service; lumbar arthritis 
was not manifested in the first postservice year; and any 
current low back disability is not shown to be related to the 
veteran's active service or to an injury therein.

2.  A chronic GI disorder was not manifested in service and 
the preponderance of the evidence is against a finding that 
any current chronic GI disorder is related to the veteran's 
active service.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a low back injury is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Service connection for a GI disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Significantly, here the initial adjudication preceded 
enactment of the VCAA.  In Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held that where notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing the notice prior to the 
initial adjudication; instead, the claimant had a right to 
timely content-complying notice and proper subsequent VA 
process.  May 2000, October 2001, January 2003, January 2004, 
August 2004, and September 2005 correspondence from the RO 
advised the veteran of his and VA's responsibilities in the 
development of the claims, to submit any pertinent evidence 
in his possession, and of evidence needed to support his 
claims.  A May 1998 statement of the case (SOC) and November 
2001, March 2004, and January 2006 supplemental SOCs (SSOCs) 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and the bases for the denial of the 
claims.  While he was not provided notice regarding ratings 
and effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), he is not prejudiced by 
lack of such notice as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.  As the veteran has received 
all critical notice, has had ample opportunity to 
respond/supplement the record after notice was given, and as 
the claims were thereafter adjudicated, he is not prejudiced 
by any technical notice timing or content defect that may 
have occurred earlier along the way, nor is it otherwise 
alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  As the veteran had 
provided signed medical authorizations that expired (and in 
fairness to the veteran) the Board remanded the case to 
afford him the opportunity to submit new authorizations; 
however, he did not respond.  Evidentiary development is 
complete to the extent possible.  It is not prejudicial to 
the appellant for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Factual Background

The Official log-book from the S. S. Donald Macleary for an 
April 1944 voyage shows that the veteran was taken to a 
hospital in July 1944 due to a slight fever and sore throat.  
Examination revealed a slight tonsil infection for which he 
received treatment.  The record also reflects a December 1944 
injury (while the ship was in port) when the veteran fell 
from a ladder injuring his left great toe.  He lost 10 days 
of duty.  The log-book does not any back or GI complaints, 
treatment, or diagnoses (or a low back injury).

March 1945 private treatment records show that the veteran 
complained of an occasional upset/sour stomach.  A record 
dated in December (the exact year in the 1940s is unclear) 
reflects that the veteran complained of being nauseated all 
of the time and vomiting once or twice a day for 10 to 12 
days.  He reported being in Queens Hospital in Honolulu for 
seven days and that all tests and x-rays were negative.  He 
was symptom-free for two or three days on his way back from 
Hawaii before they started again.  In January 1951, the 
veteran complained of an upset stomach.  In April 1951, he 
reported that he had been in a Honolulu hospitals for 
vomiting and that the etiology was unknown.  Records from 
September 1957 to August 1962 note stomach and back 
complaints.  In December 1959, the veteran complained of a 6-
month history of low back ache with radiation to leg.  He 
reported that he had an old crush injury to the low back and 
pelvis in 1943.  X-rays of the lumbar spine revealed that 
there was no evidence of spondylolysis or spondylolisthesis.  
A letter from a private physician informs that since April 
1960 the veteran had been treated for gastrointestinal 
complaints due to irritable colon, duodenitis, and 
hyperacidity.  The impression on June 1960 upper GI series 
was minimal duodenitis without evidence of ulceration.  An 
August 1962 impression noted mild lumbar disc arthritis.

Private treatment records from June 1964 to November 1996 
continue to reflect GI and low back complaints and treatment.  
An April 1978 letter from the veteran's physician provides a 
chronology of treatment since 1942.  The letter reflects 
treatment for GI problems beginning in May 1958.  In February 
1987, the veteran reported a 40 year history of low back pain 
that progressively worsened over the last four years.  The 
impression was that the veteran's history, examination, and 
EMG were compatible with a right S1 radiculopathy presumably 
secondary to lumbar spondylosis.  In March 1987, the veteran 
complained chronic back pain.  He reported an injury in 
service in 1944 that precipitated his back pain.  He added 
that his back had been episodically symptomatic since then.  
A June 1988 record shows an impression of lumbar discogenic 
disease.  Lumbar spine x-rays in February 1993 revealed 
degenerative disc disease.  A March 1996 record reflects an 
impression of possible persistent gastritis vs. ulcer 
disease.

VA treatment records from March 1999 to August 2000 do not 
relate to the veteran's GI or low back problems.  

At the July 2002 videoconference hearing, the veteran 
testified that he did not have any back problems prior to 
entering the Merchant Marines.  He stated that he was riding 
in an Army truck in Guam when the driver came to a sudden 
stop, which caused him to be crushed by crates that slid onto 
him.  He stated that he was unable to walk and was taken back 
to his ship, but was treated with aspirin only and did not 
receive formal medical care in service.  He did seek 
treatment after separation.  His wife testified that he had 
crushed vertebras in the lumbar spine.  She indicated that 
she has been aware of his stomach and back complaints since 
she met him in 1973.  Regarding the stomach, the veteran 
stated that he was on a different ship in 1945 that stopped 
in Hawaii.  He stated that he became ill at that time with a 
fever and vomiting problems somewhere around May or June 
1945.  He indicated that the GI problem he currently had was 
the same problem that he continually had since service.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

If arthritis is manifested to a compensable degree in a 
veteran's first postservice year, it may be presumed to have 
been incurred in service.  38 U.S.C.A. 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   



Low back disorder

The record shows that the veteran currently has a lumbar 
spine disability.  Degenerative disc and joint disease, 
spondylosis, and spondylolisthesis have been diagnosed.  
However, the record does not support the veteran's allegation 
that he sustained a low back injury in service.  His service 
medical records, including log books, are devoid of any 
mention of injury, complaint, finding, treatment, or 
diagnosis of low back disability.  Consequently service 
connection for a lumbar spine disability on the basis that 
such disability became manifested in service, and persisted, 
is not warranted.  

As there is no competent evidence that arthritis of the 
lumbar spine was manifested in the first postservice year; 
service connection for such disease on a presumptive basis 
(under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) 
is also not warranted.

The first documented complaints of low back pain were in 
December 1959, fourteen years after service (the first 
diagnosis was made in August 1962).  Such a long passage of 
time between service and the earliest postservice 
documentation of the disability for which service connection 
is sought is, of itself, a factor for consideration in 
determining whether a disability might be service related.  
Notably, while a treatment record reflects that the veteran 
reported a 1943 crush injury to the low back, a 1943 injury 
would have been prior to the veteran's active service.  On 
another occasion he reported a 40-year history of back 
problems which would date the onset of back problems to 1947, 
two years postservice.  While his wife recalls being aware of 
his low back complaints ever since she met him, she indicated 
that was in 1973, 28 years after service, and such 
recollection provides scant support for the allegations that 
the low back disability originated in service.  

In short, there is no competent (medical) evidence that links 
the veteran's current low back disability to his service.  
The veteran's own assertion that his low back disability is 
related to service is not competent evidence, as he is a 
layperson, untrained in determining medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
preponderance of the evidence is against this claim, and it 
must be denied. 

GI disorder

The record shows (and it is not in dispute) that the veteran 
testified that the veteran has a variously diagnosed GI 
disorder; diagnoses of duodenitis, irritable colon, and 
gastritis vs. ulcer disease have been reported.  However, as 
is noted above, to establish service connection for such 
disability he must still show a related disease, injury, or 
event in service, and a nexus between the current disability 
and the disease, injury, or event in service.  Here, there is 
no record of any GI complaints, findings, or diagnoses in 
service.  While he reported occasional upset/sour stomach one 
month after service, such history does not establish that he 
then had a chronic GI disability, or that any such disability 
would have been incurred or aggravated in service.  

Regarding the veteran's testimony that he was hospitalized 
for stomach problems in Hawaii in mid-1945, that 
hospitalization would have been months after his period of 
active service.  Similarly, private treatment records showing 
gastrointestinal complaints/upset stomach complaints in 
December of a year in the 1940s and in the 1950s show neither 
that chronic GI disability was present at the time, nor that 
such disability would have been related to service.  In fact, 
a diagnosis of chronic GI disability is not shown until 1960, 
fifteen years postservice.  This, of itself, is a factor 
against a finding that a chronic GI disability might be 
service related.  Because the veteran is a layperson, his 
assertion that he his GI disorder is related to service is 
not competent evidence.  See Espiritu, supra.  

In short, the record does show a chronic GI disability in 
service or include any competent evidence relating such 
disability to the veteran's service.  The preponderance of 
the evidence is against this claim, and it must be denied.  




ORDER

Service connection for residuals of a low back injury is 
denied.

Service connection for a GI disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


